Title: From Thomas Jefferson to James Madison, 8 January 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Jan. 8. 97.
                    
                    Yours of Dec. 25. is safely recieved. I much fear the issue of the present dispositions of France and Spain. Whether it be in war or in the suppression of our commerce it will be very distressing and our commerce seems to be already sufficiently distressed through the wrongs of the belligerent nations and our own follies. It was impossible the bank and paper-mania should not produce great and extensive ruin. The President is fortunate to get off just as the bubble is bursting, leaving others to hold the bag. Yet, as his departure will mark the moment when the difficulties begin to work, you will see, that they will be ascribed to the new administration, and that he will have his usual good fortune of reaping credit from the good acts of others, and leaving to them that of his errors.—We apprehend our wheat is almost entirely killed: and many people are expecting to put something else in the ground. I have so little expectations from mine, that as much as I am an enemy to tobacco, I shall endeavor to make some for taxes and clothes. In the morning of the 23d. of Dec. my thermometer was 5°. below 0. and the 24th. it was at 0. On the 26th. of Nov. 22d. of Dec. and this morning it was at 12°. above 0. The last day of Dec. we had a snow 1 1/2 I. deep and the 4th. of this month one of 3. I. deep which is still on the ground. Adieu affectionately.
                